Title: From James Madison to Edmund Randolph, 18 March 1783
From: Madison, James
To: Randolph, Edmund

 
My dear Sir
Philada. March 18. 1783
I recd. yesterday your favor of the 7. inst: together with that of the 22. Ulto. which ought to have been brought by the preceding mail. I regret much the uncertainty which attends your going into the Legislature. Is it possible that the difference between the amt. of your salary from the State and of the profits from which your office excludes you can form an essential article in your pecuniary plans? I am far from being singular in supposing that the business on the opposite side would be a much more productive fund.
My letter by Express communicated to you the outlines of the intelligence brought by Capt: Barney from our Ministers in Europe. The tediousness of the Cypher does not permit me now to enter into detail. I can only add that notwithstanding the flattering aspect of the preliminary articles there are various circumstances which check our confidence in them, as there are some which will detract from our joy if they should be finally estableished To explain this it must suffice that The latest letters from our Ministers express the greatest jealousy of G B and secondly that the situation of France between the interfering claims of Spain & U S to which may perhaps be added some particular views of her own having carried her into a discounternance of claims, the suspicions of our ministers on that side gave an opportunity to British address to decoy them into a degree of confidence which seems to leave their own reputations as well as the safety of their country at the mercy of Shelburne In this business Jay has taken the lead & proceeded to a length of which you can form little idea. Adams has followed with cordiality. Franklin has been dragged into it. Laurens in his separate letter professes a violent suspicion of G B and good will & confidence toward France The dilemma to which Congress are reduced is infinitely perplexing If they abet the procedings of their ministers all confidence with France is at an end which in the event of a renewal of the war must be dreadfull as in that of peace it may be dishonourable. If they avow the conduct of their ministers by their usual frankness of communication the most serious inconveniences also present themselves. The torment of this dilemma can not be justly conveyed without a fuller recital of facts than is permitted. I wish you not to hazard even an interlined decypherment of those which I have deposited in your confidence.
Despatches were yesterday recd. from Genl Washington which have revived & increased our apprehenseons on that side. There seems to be reason to suspect that the intriegues of the civil creditors fan the discontents of the army. The conduct of Washington does equal honor to his prudence and to his virtue
The state of our foreign affairs and of the army combined with the difficulty and uncertainty of providing for justice & for our finances & with the approaching exit of Morris give a peculiar solemnity to the present moment God send us a Speedy & honourable deliverance from every danger. pray hasten the new Cypher which you have promised.
I have not yet perused your notes but thank you for them. Mr. J.n is still left in dubio as to his destination. Before the next post the final decision of Congs. will probably take place. The paper inclosed to Mr. Ambler will give you the first part of the parliamentary debates, as the one herewith inclosed will the preliminary articles. The eagerness of the opposition for them portends violent altercations. The liberality of the articles to the U.S. will probably be the ground of Attack from the old Ministry; the omission of Commerce that of Fox’s division.
Farewell.
